Filed 5/28/15 Jangozian v. Farmers Ins. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


VARTAN V. JANGOZIAN et al.,                                             B247864

         Plaintiffs and Appellants,                                     (Los Angeles County
                                                                        Super. Ct. No. BC447829)
         v.

FARMERS INSURANCE EXCHANGE,

         Defendant and Respondent.



SIMON POGOSSIAN et al.,                                                B250426

         Plaintiffs and Appellants,                                     (Los Angeles County
                                                                        Super. Ct. No. BC447829)
         v.

MID-CENTURY INSURANCE COMPANY,

         Defendant and Respondent.




         APPEALS from judgments and orders of the Superior Court of Los Angeles
County. William F. Highberger, Judge. B247864 (Jangozian plaintiffs) affirmed in part
and reversed in part with directions; B250426 (Pogossian plaintiffs) affirmed.
       Gary Rand & Suzanne E. Rand-Lewis and Suzanne E. Rand-Lewis for Plaintiffs
and Appellants.
       Tharpe & Howell, Christopher S. Maile, Stephanie Forman and Eric B. Kunkel for
Defendants and Respondents.
                         _________________________________


       Plaintiffs in each of the consolidated appeals alleged that smoke and ash from a
wildfire damaged their homes. Each set of plaintiffs submitted a claim for damage under
their homeowners insurance policy. Plaintiffs were dissatisfied with their respective
insurer’s handling of their claims and filed the separate underlying actions, which were
consolidated in the trial court. In the Jangozian case, the trial court granted summary
judgment in favor of the insurer, and in the Pogossian case, the court granted the insurer’s
motion for discovery-related terminating sanctions. Each set of plaintiffs appealed, and
we consolidated the appeals.
THE JANGOZIANS’ CASE
                                     BACKGROUND
       On December 17, 2010, plaintiffs Vartan and Anna Oleva Jangozian sued Farmers
Insurance Group and respondent Farmers Insurance Exchange (Farmers) on several
theories after Farmers partially denied plaintiffs’ claim for smoke and ash damage to
plaintiffs’ house in Glendale resulting from the Station Fire. The operative second
amended complaint asserted the following causes of action against Farmers: breach of
contract; breach of implied covenant of good faith and fair dealing; violation of Business
and Professions Code section 17200; intentional infliction of emotional distress; fraud;
and violation of the Unruh Civil Rights Act, Civil Code section 51 (Unruh Act).
       In allegations incorporated in every cause of action, plaintiffs allege in the second
amended complaint that the Station Fire “broke out” on August 26, 2009, and “raged
uncontained for more than a month.” Plaintiffs further alleged that the fire “blanketed
foothill communities in a thick cloud of ash and left many homes inundated with smoke
and ash.” They averred that their own house “was inundated with smoke and ash from
                                           2
that fire, which caused damage to both the exterior and interior of Plaintiffs’ premises.”
Plaintiffs alleged that their home “sustained covered direct physical losses” “on or about
August 26, 2009.” Plaintiffs also alleged that they “noticed soot and ash as well as an
odor that began to permeate the house and its furnishings” “[s]ubsequent to the Station
Wildfire which raged for approximately 6 weeks.”
       Plaintiffs did not submit a claim under their homeowners insurance policy until
February 18 or 19, 2010. Plaintiffs alleged they “did not realize the damage sustained
from the smoke and ash was covered under their homeowners insurance policy” until
they “spoke with some of their neighbors several months later, who had submitted similar
claims to their homeowners insurance companies and were paid for their damages.”
       Farmers’s employee Kenneth Holker (Holker) inspected plaintiffs’ house on
March 12, 2010, with the assistance of Forensic Analytical Consulting Services, Inc.
(FACS), which took samples from plaintiffs’ house. Plaintiffs alleged the inspection and
sampling were inadequate and fraudulent, in that Farmers and FACS had already decided
that they would deny the claim based on “a list of attorneys and insureds whose claims
they had predetermined were ‘suspect’ and would not pay.” More specifically, plaintiffs
averred that Holker “had numerous similar claims, also from insured’s [sic] of Armenian
ethnicity that he and [FACS] had already denied. He knew that he was going to reject the
claim without evaluating it.”
       On March 17, 2010, Farmers, through Holker, sent plaintiffs a letter notifying
them that additional time would be required. The letter stated in pertinent part: “To
properly investigate and evaluate your claim, I will need additional time to make a final
determination. The reason(s) for the additional time needed is for the completion and
review of expert hygienist report. [¶] In compliance with the California Fair Claims
Settlement Practices Regulation 2695.7(c), I will be contacting you within the next
30 days to advise you of the status of my investigation and evaluation of your claim.”
The letter then informed plaintiffs of the limitations period: “California law and
regulations require that we provide you with written notice of any limitation period upon
which we may rely to deny a claim. [¶] Please refer to paragraph 12 in the Section I –
                                          3
Conditions part of your policy, which states: [¶] 12. Suit Against Us. We may not be
sued unless there has been full compliance with all the terms and conditions of this
policy. Suit on or arising out of this policy must be brought within one year after the loss
occurs.” Finally, the letter informed plaintiffs of how to contact the state Department of
Insurance if they believed “all or part of your claim has been wrongfully denied.”
       On April 13, 2010, Farmers, through Holker, sent plaintiffs a letter partially
denying and partially granting their claim. Enclosed with the letter were a copy of
FACS’s report and a check in the amount of $2,151.31, which plaintiffs accepted. The
letter stated in pertinent part: “This correspondence will provide you with the results of
Fire Insurance Exchange’s investigation and evaluation regarding the above-referenced
claim. . . . [¶] Enclosed please find a copy of the report prepared by Forensic Analytical.
As you will recall, Fire Insurance Exchange retained Forensic Analytical to provide
expert technical assistance in the investigation and evaluation of the alleged damages to
the subject property. Specifically, Forensic Analytical conducted sampling at the subject
property to determine the extent of soot and ash contamination, if any, and had the
samples sent to an independent lab for analysis. [¶] As more fully set forth in the report,
Forensic Analytical determined there were insufficient levels of smoke, ash and/or soot
related to the August 2009 wildfires to require any remediation for the personal property
of the residence. However, Forensic Analytical recommends the shutters/blinds and
window sills and tracks be wiped down, the exterior surfaces be power washed and attic
insulation be replaced and attic cleaned due to sufficient levels of smoke, ash, and/or
soot. As the entirety of the report is significant, we suggest you read it carefully for
additional information and explanation.”
       The April 13, 2010 letter then set forth a table listing separate columns for
“Building” and “Contents.” In the “Building” column, the table listed $3,181.49 as the
“Estimate for Damages,” deductions for “Recoverable Depreciation” and “Deductible,”
and an “Actual Cash Value Payment” of $2,151.31. All entries in the “Contents” column
were zeros. The paragraph following the table stated, “You may have the repairs made
by an independent contractor of their [sic] choice. If for any reason the contractor
                                             4
indicates the Replacement Cost estimate is incorrect, please call me before the work
begins. If you do not call me before the work is started, this could affect your ability to
obtain any additional payments.”
       The April 13, 2010 letter continued, “Based on the foregoing, we regret to inform
you that Fire Insurance Exchange must partially deny the present claim for smoke, ash
and/or soot damage.” The letter then informed plaintiffs how to contact the state
Department of Insurance if they believed “the decision in this matter is incorrect,” and
advised them of the statute of limitations: “The policy of insurance applying to the
present claim contains the following condition, as authorized under Insurance Code
§2071: [¶] Please refer to paragraph 12 in the Section I – Conditions part of your policy,
which states: [¶] 12. Suit Against Us. We may not be sued unless there has been full
compliance with all the terms and conditions of this policy. Suit on or arising out of this
policy must be brought within one year after the loss occurs. [¶] By law, the time spent
by the insurer investigating and processing the claim does not count toward the one-year
period within which a lawsuit regarding the loss must be commenced.” The letter also
advised plaintiffs, “If you are in possession of any additional or different factual
information that you believe would affect this decision, please notify us immediately.”
The letter noted Farmers was not waiving any terms or conditions of the policy or any
defenses it had or might have.
       Plaintiffs sent Farmers a letter dated June 1, 2010, expressing “concern and
unhappiness regarding Apr 13/2010 report . . . estimate and forensic analytical expert and
their results.” The letter stated plaintiffs had hired their own experts, whose reports were
enclosed, and demanded payment of $24,166.14, the amount of an estimate by Patterson
Construction (Patterson). The accompanying report by Safeguard Envirogroup, Inc.
(Safeguard) reflected that its employees observed “light to moderate levels of dark-
colored particulates” in the interior of the house at “[p]oints of entry” such as windows
and doors and in the garage. They also observed such particulates on exterior “finishes”
and around points of entry. Laboratory testing of samples collected by Safeguard
“revealed evidence indicating the presence of fire byproduct particulates on all surfaces
                                            5
sampled in the areas investigated.” Safeguard recommended “specialty cleaning” of the
following specified locations: “Interior [¶] 1) Clean the points of entry (i.e. interior
windowsills and frames, window tracks, shutters, dressings and blinds, slider tracks,
perimeter door thresholds, affected baseboards and proximate floor areas). [¶] a) Use
HEPA vacuuming and damp methods, such as wiping with a damp disposal cloth with
detergent and water mix. [¶] Exterior [¶] . . . [¶] 1) Pressure wash/scrub/disinfect all
exterior surfaces including walls, walks, drives, decks, siding, exterior features, window
and deck screens, etc.” Safeguard also suggested “indoor mechanical air filtration” until
ash and soot on the ground were absorbed.
       On June 14, 2010, Farmers, through Holker, sent plaintiffs a letter providing “the
results of Fire Insurance Exchange’s re-evaluation of the above-referenced claim” in light
of plaintiffs’ letter, the Safeguard report, and the estimate of plaintiffs’ contractor.
Farmers observed, “According to the testing performed by Safeguard Envirogroup, Inc.
compared to that done by Forensic Analytical, the damages are the same with the
exception of the attic cleaning and insulation replacement recommended by Forensic
Analytical. Accordingly, no further payment is owed.” The letter continued, “We are
denying the damages as submitted by Patterson Construction in the estimate provided as
they are not supported by the findings of a certified hygienist and are in conflict with the
findings of Forensic Analytical and Safeguard Envirogroup, Inc. . . . The claim result
based on and including the hygienist reports from Forensic Analytical was provided in
our correspondence of April 13, 2010 at which time we closed our file.”
       The June 14, 2010 letter also reiterated the advisements to plaintiffs about
contacting the Department of Insurance, the one-year limitations period, and tolling. It
then noted, “As the claim is now closed, any and all tolling of the one-year period ceases
as of the date of this letter.”
       On September 23, 2010, counsel for plaintiffs, Gary Rand, sent Farmers, FACS,
and plaintiffs’ insurance agent a letter asserting they had violated a number of provisions
of Civil Code section 1770 and demanding a remedy within 30 days. The letter listed the
insurance policy number, claim number, and “Date of Loss: August 30, 2009.”
                                          6
       Farmers, through Holker, responded to plaintiffs’ counsel in writing on October 2,
2010, stating, “We have completed a thorough investigation and have advised your client
of the results in our letter dated April 13, 2010 and again in response to the hygienist
report provided for review on June 14, 2010.” The letter reiterated the limitations period,
enclosed copies of the April 13, 2010 and June 14, 2010 letters and FACS’s report, and
asked counsel to provide plaintiffs with copies of the enclosures “as soon as possible.”
       Farmers’s answer to the second amended complaint asserted a number of
affirmative defenses, including the one-year limitations period.
       Farmers moved for summary judgment or summary adjudication of issues with
respect to each cause of action on the sole ground that the cause of action was barred by
the statute of limitations. The trial court granted summary judgment in favor of Farmers.
       The court concluded that there was no triable issue of fact that “the insureds had
an awareness of alleged covered loss by the end of August 2009 . . . . Perhaps the loss
was aggravated thereafter, but that does not change the salient fact that by their
admissions and allegations they were aware of a loss no later than August 30, 2009.” The
court further concluded the statute of limitations was not tolled between the dates of April
13, 2010 (when Farmers sent its letter partially denying and partially granting plaintiffs’
claim) and June 1, 2010 (when plaintiffs wrote to Farmers and enclosed their expert’s
report and contractor’s estimate). Thus, the trial court calculated that plaintiffs filed their
original complaint 407 days after the August 30, 2009 inception of loss date, and action
on the policy was time-barred. The appeal before us depends largely on whether this
conclusion was correct.
       Finally, the court concluded that every cause of action that plaintiffs asserted
against Farmers arose out of plaintiffs’ rights under the insurance contract, and thus the
one-year statute of limitations barred plaintiffs’ other causes of action despite their labels.
The appeal also turns on whether the trial court erred in this finding.
       Farmers filed a memorandum of costs, seeking a total of $14,843.03. Plaintiffs
moved to strike or tax costs, which the trial court denied. Plaintiffs filed a timely appeal.


                                               7
                                        DISCUSSION
1.     Propriety of granting defendant’s summary judgment motion
       a.       Pertinent principles governing summary judgment motions
       A party moving for summary judgment bears the burden of persuasion that there is
no triable issue of material fact and that he or she is entitled to judgment as a matter of
law. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 850.) A triable issue of
material fact exists if the evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion. (Ibid.) The moving party also
bears the initial burden of producing evidence to make a prima facie showing of the
nonexistence of any triable issue of material fact. (Ibid.)
       A defendant moving for summary judgment must show, with respect to each of the
plaintiff’s causes of action, that either one or more elements of the cause of action cannot
be established or there is a complete defense to that cause of action. (Code Civ. Proc.,
§ 437c, subd. (p)(2).)1 Upon such a showing, the burden shifts to the plaintiff to prove
the existence of a triable issue of material fact regarding the element or defense addressed
by the defendant’s motion. (Ibid.) “If the moving defendant argues that it has a complete
defense to the plaintiff’s cause of action, the defendant has the initial burden to show that
undisputed facts support each element of the affirmative defense. Once it does so, the
burden shifts to plaintiff to show an issue of fact concerning at least one element of the
defense.” (Bacon v. Southern Cal. Edison Co. (1997) 53 Cal. App. 4th 854, 858.)
       A plaintiff opposing a defendant’s motion for summary judgment “may not rely
upon the mere allegations or denials of its pleadings to show that a triable issue of
material fact exists but, instead, shall set forth the specific facts showing that a triable
issue of material fact exists as to that cause of action or a defense thereto.” (§ 437c, subd.
(p)(2).)
       We review a trial court’s entry of summary judgment de novo. (Saelzler v.
Advanced Group 400 (2001) 25 Cal. 4th 763, 767.)


       1   Undesignated statutory references pertain to the Code of Civil Procedure.
                                               8
       b.     Principles pertinent to application of the limitations period
       Insurance Code section 2071, subdivision (a) provides the standard fire insurance
form and includes the following provision: “No suit or action on this policy for the
recovery of any claim shall be sustainable in any court of law or equity unless all the
requirements of this policy shall have been complied with, and unless commenced within
12 months next after inception of the loss.”
       Inception or occurrence of the loss is “determined by reference to reasonable
discovery of the loss and [does] not necessarily turn on the occurrence of the physical
event causing the loss.” (Prudential-LMI Com. Insurance v. Superior Court (1990) 51
Cal. 3d 674, 686 (Prudential-LMI).) “The insured’s suit on the policy will be deemed
timely if it is filed within one year after ‘inception of the loss,’ defined as that point in
time when appreciable damage occurs and is or should be known to the insured, such that
a reasonable insured would be aware that his notification duty under the policy has been
triggered. To take advantage of the benefits of a delayed discovery rule, however, the
insured is required to be diligent in the face of discovered facts. The more substantial or
unusual the nature of the damage discovered by the insured (e.g., the greater its deviation
from what a reasonable person would consider normal wear and tear), the greater the
insured’s duty to notify his insurer of the loss promptly and diligently.” (Id. at pp. 686–
687.) “Once any damage becomes reasonably apparent the time begins to run, even if the
full extent of the damage is unknown. ‘The inception of the loss occurs when the insured
should have known that appreciable damage had occurred, not when the homeowner
learned the true extent of the damage.’ [Citation.]” (Doheny Park Terrace Homeowners
Assn., Inc. v. Truck Ins. Exchange (2005) 132 Cal. App. 4th 1076, 1086 (Doheny Park).)
An insured’s belated discovery of potential coverage is irrelevant to the inception of loss
date. (Abari v. State Farm Fire & Casualty Co. (1988) 205 Cal. App. 3d 530, 535
(Abari).)
       The limitations period is tolled from the time the insured gives notice of the
damage to the insurer until the insurer formally denies coverage. (Prudential-LMI,
supra, 51 Cal.3d at p. 693.) “This has been construed to mean ‘unequivocal’ denial in
                                            9
writing.” (Migliore v. Mid-Century Ins. Co. (2002) 97 Cal. App. 4th 592, 604 (Migliore).)
“The reason for the tolling rule is to avoid penalizing the insured for the time consumed
by the insurer investigating the claim, while preserving the ‘“central idea of the limitation
provision [that] an insured will have only 12 months to institute suit.”’ [Citation.]”
(Marselis v. Allstate Ins. Co. (2004) 121 Cal. App. 4th 122, 125.) There is no requirement,
however, that the insurer take “firm, unmovable positions” (Liberty Transport, Inc. v.
Harry W. Gorst Co. (1991) 229 Cal. App. 3d 417, 429) or use particular “magic” words,
even the word “deny” (Migliore, at p. 605) to achieve the requisite unconditional denial.
       “Claims arising out of the contractual relationship are subject to the contractual
limitations period contained in the insurance policy.” (Lawrence v. Western Mutual Ins.
Co. (1988) 204 Cal. App. 3d 565, 575.) “[A]n action seeking damages recoverable under
the policy for a risk insured under the policy is merely a ‘transparent attempt to recover
on the policy.’ [Citing Abari, supra, 205 Cal.App.3d at p. 536.] As such, it is subject to
the policy’s statute of limitations.” (Jang v. State Farm Fire & Casualty Co. (2000) 80
Cal. App. 4th 1291, 1301.) This includes a “bad faith cause of action based on failure to
pay benefits” and any other claim, such as intentional infliction of emotional distress, that
is “merely a theoretical restatement of the same claim.” (Prieto v. State Farm Fire &
Casualty Co. (1990) 225 Cal. App. 3d 1188, 1196 (Prieto).) Where “the essence” of a
cause of action “is an attempt to recover ‘[d]amages for failure to provide benefits under
subject contract of insurance,’” it is “‘fundamentally a claim on the policy.’” (Magnolia
Square Homeowners Assn. v. Safeco Ins. Co. (1990) 221 Cal. App. 3d 1049, 1063
[limitations period applied to “bad faith, breach of fiduciary duties and breach of
statutory duties” causes of action].)
       An insurer may waive, i.e., intentionally relinquish its right to rely upon, the
expiration of a limitations provision. (Singh v. Allstate Ins. Co. (1998) 63 Cal. App. 4th
135, 144 (Singh).) Alternatively, “an insurer may be estopped to assert a policy provision
limiting the time to sue where it has caused the insured to delay filing suit until after the
expiration of the time period.” (Doheny Park, supra, 132 Cal.App.4th at p. 1090.)
Conduct leading to application of the estoppel doctrine includes “lead[ing] its insured to
                                            10
believe that an amicable adjustment of the claim will be made, thus delaying the
insured’s suit” (Prudential-LMI, supra, 51 Cal.3d at p. 690), failing “to notify a claimant
of any applicable time limits that might apply to the claim” (Doheny Park, at p. 1091),
and incorrectly representing that the cost of repairing the damage was less than the
deductible (Vu v. Prudential Property & Casualty Ins. Co. (2001) 26 Cal. 4th 1142,
1152).
         c.     The trial court properly granted summary adjudication with respect to
all but the seventh cause of action, and thus erred in granting summary judgment
                (1)    Inception of loss date
         In conformity with Insurance Code section 2071, plaintiffs’ homeowners
insurance policy provided that any “[s]uit on or arising out of this policy must be brought
within one year after the loss occurs.”
         Plaintiffs contend that the trial court erred by concluding there was no triable issue
of material fact regarding the inception of loss date. Based upon our de novo review of
the parties’ separate statements of fact and the evidentiary support cited therein, we
conclude that there was no triable issue of material fact regarding the inception of loss
date. Plaintiffs’ admissions in their pleadings and depositions establish that by the end of
August 2009, plaintiffs knew that smoke and ash from the wildfire had entered their
home and caused appreciable damage.
         Plaintiffs’ second amended complaint alleges that the wildfire began August 26,
2009, and that plaintiffs’ house “was inundated with smoke and ash from that fire, which
caused damage to both the exterior and interior of Plaintiffs’ premises.” The first (breach
of contract) and second (breach of implied covenant) causes of action in plaintiffs’
second amended complaint allege, “[O]n or about August 26, 2009, Plaintiffs’ residence
[premises] sustained covered direct physical losses as stated above in Plaintiffs’ factual
allegations.” These allegations are incorporated in all remaining causes of action. These
allegations constitute judicial admissions by which plaintiffs are bound. “‘“A defendant
moving for summary judgment may rely on the allegations contained in the plaintiff’s
complaint, which constitute judicial admissions. As such they are conclusive concessions
                                           11
of the truth of a matter and have the effect of removing it from the issues.” [Citations.]’
[Citation.] The admissions may not be contradicted in opposing summary judgment.”
(Mark Tanner Construction, Inc. v. HUB Internat. Ins. Services, Inc. (2014) 224
Cal. App. 4th 574, 586–587.)
       In addition, Anna Jangozian admitted in her deposition that she smelled or felt the
smoke from the fire in the air and experienced difficulty breathing “one or two days
after” “the first day.” She further testified that the ashes were falling “just like
snowflakes” outside the house, and the ash entered the house when anyone opened the
door or walked in from outside. She first saw the ash inside her house in close temporal
proximity to when she first saw it outside the house.
       Defense counsel asked Vartan Jangozian at his deposition to describe the
conditions at his home “[d]uring the time that the fire was burning.” Mr. Jangozian
replied, “I can just say a few days after the fire, our whole backyard had—was covered
with ashes, thick ashes, on—there were ashes on the cars. And we needed to use brush to
collect it or to clean it. [¶] And there was a stinging sensation in our eyes because of the
smoke. And then also we had a problem breathing.” Defense counsel asked if they
experienced the difficulty breathing and stinging eyes inside the house. Mr. Jangozian
replied, “Well, of course, it is very clear when you open the door and close the door, you
go in and out, the same smoke comes to the house but, of course, not to the same degree
as it is outside.”
       Through plaintiffs’ admissions in their second amended complaint and
depositions, Farmers established that plaintiffs knew on or, at the latest, within a few
days after August 26, 2009, that smoke and ash from the wildfire had entered their home
and caused appreciable damage. Although plaintiffs may not have known at that time the
full extent of the damage that would ultimately accumulate, the entry of these materials
was unusual, and the evidence clearly established that plaintiffs knew the smoke and ash
were from the wildfire, not the “normal wear and tear” caused by dust and air pollution.
Plaintiffs’ deposition testimony regarding their respiratory difficulties further established
that plaintiffs either knew or should have known that the materials deposited in their
                                             12
home by the wildfire’s smoke and ash posed the health hazard they alleged in their
second amended complaint.
       Against this showing, plaintiffs principally offered several excuses that were
neither valid nor sufficient to raise a triable issue of material fact regarding the inception
of loss date. Plaintiffs argued, and their declarations stated, that Farmers did not tell them
about the one-year limitations period, no one told them the “suit against us” provision
applied to either plaintiff, and that the “suit against us” provision does not contain the
words “‘you’” or “‘insured.’” Farmers specifically and repeatedly advised plaintiffs of
the limitations provision in letters sent directly to Vartan Jangozian on March 17, April
13, and June 14, 2010. The “Suit Against Us” provision is in the Conditions section of
the policy Farmers issued to plaintiffs. The “Agreement” section of the policy states,
“you will . . . comply with all policy conditions,” and the policy defines “you” as
including the spouse of named insured. Thus, the provision applied to both the named
insured, Vartan Jangozian, and his spouse, Anna Jangozian.
       Plaintiffs also attempted to create a triable issue of material fact regarding the
inception of loss date by arguing that Farmers did not communicate in writing with Anna
Jangozian, and Vartan Jangozian requires assistance with English. Neither point is
sufficient to create a triable issue of fact regarding the inception of loss date.
Furthermore, although Vartan Jangozian asserts in his declaration that he “needed
assistance with writings in English,” we observe that his declaration, which is under
penalty of perjury, is in English, and is unaccompanied by any certificate from an
Armenian translator.
       The only evidence relevant to the inception of loss date asserted by plaintiffs in
opposition to Farmers’s summary judgment motion was a portion of Anna Jangozian’s
declaration stating, “The smoke and ash repeatedly came into our home. It began weeks
after the fire started, and continued to occur each time it was windy. When all of our
cleaning could not get out the ash, sootiness, and odor, we made a claim under our
insurance policy.” A party, however, cannot create an issue of fact by a declaration that


                                              13
contradicts his or her prior discovery responses. (Shin v. Ahn (2007) 42 Cal. 4th 482, 500,
fn. 12.)
       Admissions made in discovery are accorded great weight because they are deemed
to have a “very high credibility value.” (D’Amico v. Board of Medical Examiners (1974)
11 Cal. 3d 1, 22; Whitmire v. Ingersoll-Rand Co. (2010) 184 Cal. App. 4th 1078, 1087.)
Accordingly, “[i]n determining whether any triable issue of material fact exists, the trial
court may, in its discretion, give great weight to admissions made in deposition and
disregard contradictory and self-serving affidavits of the party.” (Preach v. Monter
Rainbow (1993) 12 Cal. App. 4th 1441, 1451.) Thus Anna Jangozian’s attempt in her
declaration to contradict the operative complaint and her deposition testimony is entitled
to no weight and is insufficient to create a triable issue of material fact.
       Plaintiffs argue that their “loss was progressive.” The portion of Anna
Jangozian’s declaration quoted above would support a finding that damage to plaintiffs’
home was exacerbated “each time it was windy,” but this is immaterial to determining the
inception of loss date, and therefore insufficient to create a triable issue of material fact
regarding that date. The pertinent point is the inception, not completion, of loss, and the
Prudential-LMI standard quoted above applies to progressive losses. The time began to
run when any damage became reasonably apparent, not when plaintiffs learned the full
extent of the damage. (Doheny Park, supra, 132 Cal.App.4th at p. 1086.) Thus, while
the “progressive” nature of the damage may have made it harder to assess the cost of
remediation, it did not delay the inception of loss.
       Finally, we note plaintiffs’ allegation in their second amended complaint that they
did not realize that “their damage was covered under their homeowners insurance policy”
until “several months later” when neighbors told them of receiving payment from their
own insurers for similar damage claims. This belated discovery was “without import. ‘It
is the occurrence of some . . . cognizable event rather than knowledge of its legal
significance that starts the running of the statute of limitations.’” (Abari, supra, 205
Cal.App.3d at p. 535.)


                                              14
       Accordingly, we conclude no triable issue of fact exists as to the date of the
inception of loss, which was on or about August 30, 2009.
              (2)     Duration of tolling
       Plaintiffs contend that the trial court erred by concluding that there was no triable
issue of material fact regarding whether Holker’s April 13, 2010 letter to plaintiffs “was
an unequivocal denial of [plaintiffs’] entire claim” that terminated tolling of the
limitations period. Based upon our de novo review of the parties’ separate statements of
fact and the evidence cited therein, we conclude that the trial court was correct. Farmers
denied plaintiffs’ claim by means of the April 13, 2010 letter, ending the tolling period
until plaintiffs protested the denial on June 1, 2010. Accordingly, the one-year
limitations period ran 42 days before plaintiffs filed this action, which, as detailed below,
was fatal to all but one of plaintiffs’ claims.
       Plaintiffs allege in the second amended complaint that they submitted a claim
under their homeowners policy on or about February 18, 2010. The Holker declaration
states that plaintiffs submitted their claim on February 19, 2010. This one day difference
is inconsequential, because the complaint in this case was either timely, or filed 42 days
too late. Accordingly, we give plaintiffs the benefit of the extra day and utilize the
February 18, 2010 claim submission date, as did the trial court.
       The April 13, 2010 letter began by stating, “This correspondence will provide you
with the results of Fire Insurance Exchange’s investigation and evaluation regarding the
above-referenced claim.” It further reported that FACS had “determined there were
insufficient levels of smoke, ash and/or soot related to the August 2009 wildfires to
require any remediation for the personal property of the residence.” In accordance with
that statement, the table in the letter clearly indicated that Farmers was not recognizing
any damage to contents or paying any amount for damage to contents. In contrast, the
“Building” column in the table listed an estimate for damages, deductions for
depreciation and the deductible, and the amount Farmers paid for that damage in a check
enclosed with the letter.


                                                  15
       The letter continued, “Based on the foregoing, we regret to inform you that Fire
Insurance Exchange must partially deny the present claim for smoke, ash and/or soot
damage.” The letter then informed plaintiffs how to contact the state Department of
Insurance if they believed “the decision in this matter is incorrect,” and advised them of
the limitations period. Finally, the April 13, 2010 letter advised plaintiffs, “If you are in
possession of any additional or different factual information that you believe would affect
this decision, please notify us immediately.”
       Vartan Jangozian admitted during his deposition that he received and read the
letter. He further admitted accepting the Farmers’s check enclosed with the letter and
using a portion of the funds to have “a crew” clean the house. Anna Jangozian testified at
her deposition that when they received the check, “[M]y husband told me that that [sic]
with that check, there was a letter indicating that that was their final decision, which, I
mean, you can only conclude that they had no intentions of doing anything else.”
       “The interpretation of a written instrument, even though it involves what might
properly be called questions of fact [citation], is essentially a judicial function to be
exercised according to the generally accepted canons of interpretation so that the
purposes of the instrument may be given effect. [Citations.] Extrinsic evidence is
‘admissible to interpret the instrument, but not to give it a meaning to which it is not
reasonably susceptible’ [citations], and it is the instrument itself that must be given effect.
[Citations.] It is therefore solely a judicial function to interpret a written instrument
unless the interpretation turns upon the credibility of extrinsic evidence.” (Parsons v.
Bristol Development Co. (1965) 62 Cal. 2d 861, 865.)
       The language of the letter itself was sufficient to constitute an unequivocal denial
of plaintiffs’ contents claim, and of their claim regarding damage to the building except
for clean up and replacement work specified in the letter and for which Farmers paid
plaintiffs. The introductory sentence of the letter stated that the purpose of the letter was
to “provide you with the results of Fire Insurance Exchange’s investigation and
evaluation regarding the above-referenced claim.” (Italics added.) The terms in that
sentence indicate finality and refer to the entire claim. Next, the statement that
                                              16
“insufficient levels of levels of smoke, ash and/or soot” were found “to require any
remediation for the personal property of the residence,” together with the specification of
the amount of damages to contents as “$0.00” clearly reflected Farmers’s decision that
there was no covered damage to the contents of plaintiffs’ home. Similarly, with respect
to the building, the specification of FACS’s recommendations for replacement of attic
insulation and cleaning only as to specified areas of the home, together with the estimate
of “damages” to the building clearly reflected Farmers’s decision regarding the limited
extent of covered loss to the building.
       The final paragraph on the first page of the letter, immediately below the table
listing the amount that Farmers was paying plaintiffs for the covered loss to the building,
informed plaintiffs they could have any contractor perform “the repairs,” and left open
the possibility that “[i]f for any reason the contractor indicates the Replacement Cost
estimate is incorrect,” Farmers might agree to make “additional payments” if plaintiffs
contacted Farmers “before the work” commenced.
       Plaintiffs argue that this reference to the potential for “additional payments”
rendered the letter something less than an unconditional denial of their claim because it
“left the door open” for them “to receive ‘additional payments.’” Although this
paragraph addressed the possibility of additional payment for the cost of remediation for
the portion of plaintiffs’ claim that Farmers granted, i.e., cleaning of specified areas and
replacement of the attic insulation, it did not suggest that either the portions of plaintiffs’
claim denied by Farmers or the portions granted would remain open for further
consideration, except with respect to the cost of remediation for the specifically
enumerated “damages” in the portion of the claim that Farmers granted.
       On the second page of the letter, Farmers stated it was informing plaintiffs that it
“must partially deny the present claim.” Plaintiffs argue that the partial denial means that
the letter was not an unconditional denial. That it was not a complete denial, i.e.,
Farmers granted the part of plaintiffs’ claim specified on the prior page and denied the
remainder, does not mean the denial was conditional. “Partial” and “conditional” are not
synonyms, and a partial denial is not inherently conditional or equivocal.
                                            17
       Furthermore, such an interpretation of the letter would not be reasonable. It would
force insurers to choose between complete denial and complete acceptance of a claim—
even if the claim were only partially meritorious—just to terminate tolling of the
limitations period. Otherwise, every insured could circumvent the limitations period by
submitting a claim that was inflated, overbroad, or partially false, or that sought payment
for loss outside the scope of coverage. Such a practice would negate the purpose of the
limitations period, which is “‘“to promote justice by preventing surprises through the
revival of claims that have been allowed to slumber until evidence has been lost,
memories have faded, and witnesses have disappeared.”’” (Prudential-LMI, supra, 51
Cal.3d at p. 684.) “‘“[E]ven if one has a just claim it is unjust not to put the adversary on
notice to defend within the period of limitation . . . .”’” (Ibid.)
       The next portion of the April 13, 2013 letter advised plaintiffs how to contact the
Department of Insurance if they “believe[d] the decision in this matter [was] incorrect.”
(Italics added.) After setting forth the limitations provision and addressing tolling, the
letter advised plaintiffs, “If you are in possession of any additional or different factual
information that you believe would affect this decision, please notify us immediately.”
(Italics added.) The letter’s references to “the decision in this matter” and “this decision”
underscore finality. The second quoted sentence clearly suggests that, unless plaintiffs
provided Farmers with “additional or different factual information” than that already
reviewed by Farmers, Farmers would not further consider plaintiffs’ claim. “The
extension of a courtesy, to look at anything else that plaintiffs might have to offer, did not
render the denial equivocal.” (Singh, supra, 63 Cal.App.4th at p. 143.)
       In addition to the letter’s use of words and phrases affirmatively conveying the
finality of Farmers’s decision, it is significant that nothing in the letter suggests that any
aspect of plaintiffs’ claim, as to either the contents or the building, was to remain open
for further assessment as additional damages, if any, accrued. Nor does any of its
language suggest that the letter was merely a tentative or partial evaluation of plaintiffs’
claim or that Farmers was still investigating or considering any aspect of plaintiffs’ claim.


                                              18
       The key fact in Farmer’s separate statement of undisputed facts pertaining to the
duration of the tolling was undisputed fact No. 17: “On April 13, 2010, based on the
totality of FIE’s investigation, including the FACS Inspection Report, Plaintiff(s) were
advised that the Claim was being partially denied.”
       In attempting to raise a triable issue with respect to this fact, plaintiffs responded:
“Defendant never sent a letter to Plaintiff, Anna Jangozian. The letter was sent to
Plaintiff, Vartan Jangozian, was not in Armenian; does not state it contains final results;
does not state specifically and clearly any time limit applicable to both Plaintiffs; does
not state any calculation of the one year period and indicates that Plaintiffs should begin
repairs. It does not indicate a full, final decision or closure of Plaintiffs’ claim, and in
fact, assures Plaintiff that the claim is still open, and while being processed ‘the time
spent . . . processing the claim does not count toward the one year period.’ Defendant’s
Exhibit ‘L.’ [A copy of the second amended complaint.] Although the letter uses the
term ‘partially denied,’ it requires Plaintiffs to read Defendant FACS’ ‘expert’ report and
does not state what ‘part’ has actually been ‘denied.’ Plaintiffs did not understand that
any part of their claim was denied. Dec. of Vartan Jangozian, ¶ 10; Dec. of Anna
Jangozian, ¶10; Plaintiffs’ Exhibit ‘D.’”
       Paragraph 10 of Vartan Jangozian’s declaration stated, “Defendant’s April 13,
2010, letter was not in Armenian; was not addressed to my wife; did not state my claim
was closed; advised me to begin repairs; and disputed damage to our personal
belongings.”
       Paragraph 10 of Anna Jangozian’s declaration stated, “Defendant’s April 13,
2010, letter was not addressed or sent to me, and was not in Armenian. At no time did
Defendant advise me that a one year time limit applied to my claim.”
       We conclude that none of this “evidence” creates a triable issue of material fact.
The very language of the April 13, 2010 letter belies plaintiffs’ assertion that it “does not
state specifically and clearly any time limit applicable to both Plaintiffs.” To the
contrary, the fourth through sixth paragraphs on the second page of the letter expressly


                                              19
set forth the one-year limitations period and inform plaintiffs where to find the provision
in the policy.
          Plaintiffs’ similarly misstate the evidence when they assert that the April 13, 2010
letter failed to inform them as to what part of their claim was being denied. The letter
states clearly that plaintiffs’ contents claims were being denied and reinforces that
decision in a table indicating “$0.00” in every box regarding plaintiffs’ “Contents” claim.
The letter also describes what portion of plaintiffs’ claims regarding the “Building” was
being granted, to wit, the letter’s description of remediation regarding clean-up to certain
designated portions of the building and replacement of attic insulation.
          The fact that the letter was not addressed separately to Anna Jangozian is not
material, or even disputed. The terms of the policy required both the named insured,
Vartan Jangozian, and his spouse, Anna Jangozian, to “comply with all policy
conditions,” one of which was the limitations period. Accordingly, the limitations period
applied to both plaintiffs. Plaintiffs cite no authority requiring Farmers to specify in its
letter that the limitations period applied to Anna Jangozian or to include her name on the
letter.
          We further observe that plaintiffs’ declarations submitted in support of their
opposition to Farmers’s summary judgment motion stated that they both lived in the
insured property. As far as the record reveals, plaintiffs submitted a single claim for
damages to the property from the wildfire. They did not submit a claim for loss
attributable exclusively to Anna Jangozian. Plaintiffs were in communication with one
another about the status of their claim, as illustrated by Anna Jangozian’s deposition
testimony regarding Vartan Jangozian’s statement upon receiving the check enclosed
with the April 13, 2010 letter.
          Similarly, plaintiffs cite no authority requiring Farmers to communicate with them
in Armenian. We observe again that both their declarations are in English and not
accompanied by any certification from an Armenian interpreter.
          Plaintiffs also cited to exhibit D in responding to Farmers’s undisputed fact
No. 17. Exhibit D is an excerpt from Vartan Jangozian’s deposition, in which he states
                                          20
that he read a sentence in the June 14, 2010 letter to mean that he had one year from the
date of that letter within which to file the instant case. That sentence reads: “As the
claim is now closed, any and all tolling of the one-year period ceases as of the date of this
letter.” Plaintiffs make the same argument on appeal to argue that the April 13, 2010
letter was not an unequivocal denial.
       We conclude that this interpretation of the June 14, 2010 letter is not reasonable,
and takes the quoted sentence entirely out of the context of the remaining language in the
June 14, 2010 letter. The June 14, 2010 letter states, “The claim result based on and
including the hygienist reports from Forensic Analytical was provided in our
correspondence of April 13, 2010 at which time we closed our file.” (Italics added.) The
sentence immediately preceding the sentence discussed in the Vartan Jangozian
deposition states that “the time spent by the insurer investigating and processing the
claim does not count toward the one-year period within which a lawsuit regarding the
loss must be commenced.” Clearly, the reference to cessation of “tolling” in the next
sentence references the period during which Farmers was, as stated in the same letter,
“re-evaluat[ing]” plaintiffs’ claim after it was closed on April 13, 2010 and plaintiffs
submitted new information in their June 1, 2010 letter. As set forth above, an insured’s
submission of additional evidence, even at the insurer’s invitation, does not render a
previous denial equivocal. (Singh, supra, 63 Cal.App.4th at p. 145 [“[B]eginning a new
period of equitable tolling based merely on a request for reconsideration would be
anomalous. By the simple expedient of making many requests for reconsideration,
claimants could extend the one-year statute at will with successive periods of tolling.”].)
       On appeal, plaintiffs also argue that Farmers “had not conducted any examination
under oath” and “there was no statement that their investigation was complete.”
Plaintiffs cite no authority that either is required for a denial to be unequivocal. An
insurer need not use particular words or phrases to provide an unequivocal denial of an
insured’s claim. (Migliore, supra, 97 Cal.App.4th at p. 605.) Similarly, plaintiffs cite no
authority supporting their argument in the trial court that Farmers failed to “state any
calculation of the one year period” in its April 13, 2010 letter.
                                             21
       For all of these reasons, we conclude that there was no triable issue of material
fact regarding the trial court’s and our interpretation of the April 13, 2010 letter as an
unequivocal denial terminating the tolling period. The parties, however, have agreed
that the limitations period was tolled from June 1, 2010, to June 14, 2010, while Farmers
was addressing Jangozian’s June 1, 2010 letter. We thus have no occasion to rule on
whether that additional tolling was required by the case law, and accept the parties’
agreement.
       As the trial court set forth in its order granting summary judgment, the relevant
periods for purposes of applying the one-year limitations statute and contractual
provision were as follows: 172 days of the limitations period elapsed from the inception
of loss on August 30, 2009, until plaintiffs filed their claim on February 18, 2010;
49 days of the limitations period ran between April 13, 2010, and June 1, 2010; and 186
days of the limitations period ran from June 14, 2010, until plaintiffs filed this case on
December 17, 2010. The complaint was therefore filed 407 days after the inception of
loss date, that is, 42 days late. Accordingly, all claims “on or arising out of” the policy
are time-barred.
              (3)     The one-year limitations period barred all but plaintiffs’ Unruh
Act causes of action
                      (a)     Plaintiffs’ nonstatutory causes of action
       Plaintiffs’ first cause of action for breach of contract, i.e., the insurance policy, is
barred by the limitations period because it is undeniably a claim on, and arising out of the
policy. Plaintiffs conceded in the trial court and in their opening brief on appeal, and we
agree, that their second cause of action for bad faith would be similarly barred.
       Farmers asserted below and on appeal that all of plaintiffs’ other causes of action
are barred for the same reason because in these claims, plaintiffs are seeking policy
benefits and the claims are merely a redux of plaintiffs’ bad faith claim.
       Plaintiffs provided no counter argument in their reply as to their nonstatutory
causes of action, which are for fraud and intentional infliction of emotional distress.
Plaintiffs’ reply addresses only plaintiffs’ statutory causes of action in their third and
                                               22
seventh causes of action. Having been given no argument to the contrary and because we
independently agree that plaintiffs’ nonstatutory causes of action are in essence, claims
under the policy, we conclude that the trial court did not err in summarily adjudicating
plaintiffs’ nonstatutory causes of action in favor of Farmers.
                       (b)    Plaintiffs’ statutory causes of action
         Plaintiffs allege in their seventh cause of action violations of the Unruh Act; that
cause of action also incorporated all preceding allegations. In particular, plaintiffs allege
violations of Civil Code sections 51, 51.5, and 51.7, in that Farmers “failed to
completely, accurately, properly and timely adjust plaintiffs claim, failed to undertake
any reasonable claims process, claims handling and the evaluation of plaintiffs’ losses
and damages,” “engaged in acts and conduct of careless and reckless disregard whereby
they failed to honor their contracts and coverages as represented; failed to acknowledge
their obligations and pay for plaintiff’s losses and damages; engaged in an incomplete,
discriminatory, biased and inaccurate delay and evaluation of plaintiff’s benefits for
losses and damages; failed to determine the existence and/or extent and nature of all of
plaintiff’s losses and damages; further failed to acknowledge Defendant’s obligation to
pay for plaintiff’s losses and damages; based in part on the fact that plaintiffs are of
Armenian descent . . . .”
         Plaintiffs further allege that “Defendants have admitted that they used and
disseminated a list of attorneys and others whom the[y] reported as having presented
suspect claims, those individuals in the majority were of Armenian descent with
[A]rmenian surnames. Defendants have admitted that they flagged these claims not to be
paid.”
         Civil Code section 51, subdivision (b) provides in pertinent part that all persons
are entitled to “full and equal . . . services in all business establishments of every kind
whatsoever” irrespective of national origin. Civil Code section 51.5, subdivision (a)
prohibits in part a business from discriminating in refusing “to buy from, contract with,



                                               23
sell to, or trade with any person” on the account of national origin.2 Civil Code section
51.7, subdivision (a) provides in part that all persons are entitled to be free from
intimidation based on national origin.
       An essential element of plaintiffs’ claims under sections 51, 51.5, and 51.7 is that
national origin was a “substantial motivating reason” for the denial of services, refusal to
transact business, or intimidation. (CACI Nos. 3060, 3061, 3063, and 3064.) The statute
of limitations for claims under the Unruh Act is either two or three years, depending
respectively on whether the statutory liability “devolved from the common law” or “did
not exist at common law.” (Rylaarsdam et al., Cal. Practice Guide: Statutes of
Limitations (The Rutter Group 2015) ¶¶ 4:620 to 4:646, pp. 4-74 to 4-76.)
       In moving for summary adjudication of plaintiffs’ Unruh Act claims, Farmers did
not address whether the two- or three-year statute of limitations applied to plaintiffs’
Unruh Act claims. Nor did Farmers attempt to demonstrate that discrimination against
Armenians was not a “substantial motivating reason” for the partial denial of plaintiffs’
claims arising out of the Station Fire. Farmers merely recited facts regarding the
expiration of the one-year limitations period in the policy and under the Insurance Code,
apparently assuming that the Unruh Act claims were no different from plaintiffs’
contractual claims.
       Apparently Farmers viewed plaintiffs’ allegations of discrimination against
Armenians as just another variation on their bad faith theme. To extend the musical
metaphor, the Unruh Act is not just a variation on the same melody. It is a different
melody. It is precisely the alleged discriminatory motivation for the denial of part of
plaintiffs’ insurance claim that makes plaintiffs’ Unruh Act claims different from
plaintiffs’ insurance policy based claims, or put differently, these claims do not arise
simply out of the insurance contract.



       2Civil Code sections 51 and 51.5 are intended “to prohibit businesses from
engaging in unreasonable, arbitrary or invidious discrimination.” (Pizarro v. Lamb’s
Players Theatre (2006) 135 Cal. App. 4th 1171, 1174.)
                                             24
       Nowhere does Farmer recognize this distinction in its separate statement of facts,
which merely repeats the history of the correspondence between the parties and the one-
year limitations period in the policy and under the Insurance Code. Farmers never
addressed in its motion for summary adjudication the above allegations of predetermined
denials of claims based at least in part on an insured’s Armenian surname. For all these
reasons, Farmers failed to meet its initial burden in moving for summary adjudication of
plaintiffs’ Unruh Act claims in their seventh cause of action, and the trial court erred in
granting Farmers’s motion as to that cause of action.
       Plaintiffs’ third cause of action, for violation of Business and Professions Code
section 17200, incorporated all preceding allegations, which included the breach of
contract and breach of implied covenant causes of action, but not the Unruh Act claims.
Plaintiffs alleged in their third cause of action, “Defendants’ acts as specifically stated
herein, constitute unfair business practices which are illegal under California Business &
Professions Code Section 17200 (which prohibits unfair competition, which includes
unlawful, unfair or fraudulent business acts or practices and unfair, deceptive or untrue
acts).” Plaintiffs further alleged, “As a proximate result of Defendants’ course of unfair
and deceptive conduct Plaintiffs have been injured as previously alleged. Plaintiffs seek
all relief allowed pursuant to statute.”
       Business and Professions Code section 17200 defines unfair competition to “mean
and include any unlawful, unfair or fraudulent business act or practice and unfair,
deceptive, untrue or misleading advertising and any act prohibited by Chapter 1
(commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions
Code.” Although theoretically plaintiffs could have premised their unfair competition
claim upon the Unruh Act violations, they did not allege so here. In deciding a summary
adjudication motion, the trial court, as are we, was bound by the four corners of the
operative pleading. (Laabs v. City of Victorville (2008) 163 Cal. App. 4th 1242, 1258 [the
operative complaint “limits the issues to be addressed at the motion for summary
judgment”].)


                                              25
       In Abari, supra, 205 Cal.App.3d at page 536, the court concluded an “unfair
practices” claim was “a transparent attempt to recover on the policy,” and was thus
subject to the contractual limitations period. Given that plaintiffs failed to incorporate
their Unruh Act allegations, plaintiffs’ unfair business practices cause of action was
nothing more than an attempt to recover money under the policy for partial denial of
plaintiffs’ claim, and it is thus time-barred.
       In sum, the trial court correctly summarily adjudicated all but plaintiffs’ seventh
cause of action. As to that cause of action, the trial court erred in granting Farmers’s
summary adjudication motion, and thus, in granting summary judgment.
       (4)    Waiver and estoppel to assert limitations period
       Plaintiffs argue that Farmers waived and is estopped from relying upon the
limitations period because it “failed to clearly and unequivocally assert an applicable time
limit to [plaintiffs] in April, or on any date thereafter,” and never communicated with
Anna Jangozian. As previously addressed in this opinion, these arguments do not create
a triable issue of material fact on the theory of either waiver or estoppel. Farmers
consistently asserted the limitations period and plaintiffs proffered no facts supporting
estoppel.
       Because we reverse the entry of summary judgment with respect to the
Jangozians, we need not address their contention that the trial court erred by denying
their motion to tax costs.
THE POGOSSIANS’ CASE
                                      BACKGROUND
       On October 20, 2010, Simon and Gegouie Pogossian filed their original complaint,
seeking damages against Mid-Century Insurance Company (Mid-Century) and others on
several theories following denial of their insurance claim for ash and smoke damage to
their Sherman Oaks home from the Station Fire. After plaintiffs made a claim under their
homeowners policy, Mid-Century engaged hygienist Clark Seif Clark, Inc., to evaluate
the damage to plaintiffs’ home. Clark Seif Clark recommended that certain parts of the
home be cleaned, and Mid-Century obtained an estimate for the work that was less than
                                        26
the plaintiffs’ deductible. Accordingly, Mid-Century denied the claim. Plaintiffs, like
the Jangozians, hired Safeguard and Patterson to evaluate the damage and cost of
remediation, and submitted their reports to Mid-Century, which stood by its denial.
       The operative first amended complaint asserted the following causes of action
against Mid-Century: breach of contract; breach of implied covenant of good faith and
fair dealing; violation of Business and Professions Code section 17200; intentional
infliction of emotional distress; fraud; negligent misrepresentation; concealment; and
violation of Civil Code section 51.5 et seq.
       Ultimately, as addressed later in this opinion, the trial court granted Mid-Century’s
motion for terminating sanctions for failure repeatedly to comply with the court’s
discovery orders, and entered judgment against plaintiffs.
                                      DISCUSSION
1.     Propriety of overruling demurrer to Mid-Century’s answer to first amended
complaint
       Mid-Century served and filed its answer to the first amended complaint on
September 30, 2011. Plaintiffs filed a demurrer to that answer on October 12, 2011. The
trial court heard the demurrer on November 17, 2011, and overruled it, noting it was
untimely because the demurrer was served and filed more than 10 days after Mid-Century
served its answer.
       Plaintiffs contend that the trial court erred by overruling their demurrer because
Mid-Century pleaded insufficient facts to support their affirmative defenses.
       A demurrer to an answer must be filed within 10 days after service of the answer.
(§ 430.40, subd. (b).) Plaintiffs’ demurrer to Mid-Century’s answer was filed on a
Wednesday, 12 days after service of the answer, with at most a one-day extension due to
a holiday. The trial court did not err by overruling plaintiffs’ untimely demurrer.
2.     Propriety of denying motion for protective order re discovery
       In August of 2011, Mid-Century served several types of written discovery on
plaintiffs, including 142 special interrogatories to Simon Pogossian and 126 special
interrogatories to Gegouie Pogossian. The special interrogatories were accompanied by
                                          27
declarations of an attorney representing Mid-Century that stated that the number of
interrogatories propounded was “warranted under section 2030.050 of the Code of Civil
Procedure because there are extensive factual and legal issues presented by the
Complaint, on file herein, and the instant set of specially prepared interrogatories are the
most expedient method of obtaining the necessary information to enable the propounding
party to conduct an adequate investigation into the claims presented herein.” The
declarations also stated, “None of the interrogatories in this set is being propounded for
any improper purpose, such as to harass the party, or attorney for the party, to whom it is
directed, or to cause unnecessary delay or needless increase in the cost of litigation.”
       Plaintiffs filed a motion for a protective order with respect to the special
interrogatories and requests for admissions and production of documents. Mid-Century
opposed the motion on several grounds, including that (1) plaintiffs had not made an
attempt to meet and confer regarding any of the discovery other than the special
interrogatories, and with respect to the special interrogatories, their ultimatum that the
interrogatories be withdrawn did not constitute a reasonable and good faith attempt to
meet and confer; (2) the bulk of the special interrogatories was four-part contention
interrogatories; and (3) the number of special interrogatories was justified by the length
of the operative complaint, the number of causes of action, and the complex and unusual
nature of plaintiffs’ claims in the action.
       The trial court denied plaintiffs’ motion in its entirety on two grounds: plaintiffs
had made inadequate efforts to meet and confer, and “[t]he discovery at issue is valid
contention discovery, propounded as the interrelated use of Requests For Admissions and
Special Interrogatories. Their length flows from the complexity of the pleading at issue
and the number of claims and parties. Legal contentions are a valid subject of contention
interrogatories.” The court further noted the case had been assigned to the Complex Civil
Litigation Program along with other Station Fire cases.
       On appeal, plaintiffs contend that the trial court abused its discretion with respect
to the special interrogatories only. Plaintiffs argue that Mid-Century “failed to justify the
number of interrogatories served in its Opposition to Appellants’ motion,” and the trial
                                           28
court “simply rubber stamped the discovery” and “did not consider the merits of this one
case, but simply viewed it as complex by virtue of its inclusion in the Complex Civil
Litigation Program.”
       a.     Pertinent legal principles
       Section 2030.030, subdivision (a)(1) permits a party to propound 35 special
interrogatories relevant to the subject matter of the pending action. “Subject to the right
of the responding party to seek a protective order under Section 2030.090, any party who
attaches a supporting declaration as described in Section 2030.050 may propound a
greater number of specially prepared interrogatories to another party if this greater
number is warranted because of any of the following: [¶] (1) The complexity or the
quantity of the existing and potential issues in the particular case. [¶] (2) The financial
burden on a party entailed in conducting the discovery by oral deposition. [¶] (3) The
expedience of using this method of discovery to provide to the responding party the
opportunity to conduct an inquiry, investigation, or search of files or records to supply the
information sought.” (§ 2030.040, subd. (a)(1)–(3).) “If the responding party seeks a
protective order on the ground that the number of specially prepared interrogatories is
unwarranted, the propounding party shall have the burden of justifying the number of
these interrogatories.” (Id., subd. (b).)
       Section 2030.090 allows the would-be responding party to move promptly for a
protective order regarding interrogatories. The motion must be accompanied by “a meet
and confer declaration” showing that the moving party made a reasonable and good faith
attempt to resolve the issues out of court. (§§ 2030.090, subd. (a), 2016.040.) “The
court, for good cause shown, may make any order that justice requires to protect any
party or other natural person or organization from unwarranted annoyance,
embarrassment, or oppression, or undue burden and expense.” (§ 2030.090, subd. (b).)
       Discovery orders, including orders granting or denying a motion for a protective
order regarding discovery, are reviewed for abuse of discretion. (Costco Wholesale
Corp. v. Superior Court (2009) 47 Cal. 4th 725, 733; People ex rel. Harris v. Sarpas
(2014) 225 Cal. App. 4th 1539, 1552.) “A determination of whether an attempt at
                                        29
informal resolution is adequate also involves the exercise of discretion. The level of
effort at informal resolution which satisfies the ‘reasonable and good faith attempt’
standard depends upon the circumstances. In a larger, more complex discovery context, a
greater effort at informal resolution may be warranted. In a simpler, or more narrowly
focused case, a more modest effort may suffice. The history of the litigation, the nature
of the interaction between counsel, the nature of the issues, the type and scope of
discovery requested, the prospects for success and other similar factors can be relevant.
Judges have broad powers and responsibilities to determine what measures and
procedures are appropriate in varying circumstances.” (Obregon v. Superior Court
(1998) 67 Cal. App. 4th 424, 431.)
       b.      The trial court did not abuse its discretion by denying the motion for a
protective order
               (1)   Inadequate meet and confer
       Plaintiffs’ sole meet and confer effort before filing their motion for a protective
order consisted of a brief letter dated September 1, 2011, that complained of the number
of special interrogatories, characterized the number as “truly oppressive, unreasonable,”
and “bad-faith discovery conduct” “not meant to garner information to assist your clients
in this matter,” but “simply meant to harass Plaintiffs.” The letter continued, “I therefore,
request that you withdraw the current sets of Special Interrogatories and re-draft and limit
same to just what you will need. Absent same, we intend to file a Motion for Protective
Order. [¶] Please advise no later than 4 p.m. tomorrow, September 2, 2011 whether you
will do so.”
       Mid-Century responded by plaintiffs’ deadline, and explained that “each
interrogatory is based on specific contentions made by and/or on behalf of plaintiffs in
the Second [sic] Amended Complaint. These are contention interrogatories and as such
are generally separated into groups of four interrogatories, to wit, a separate interrogatory
inquiring whether the responding party is making a contention as to some allegation in
the complaint, and if so, to identify the facts, documents, and persons that support the
contention.”
                                             30
       Mid-Century noted the plaintiffs had alleged many types of improper conduct,
including, “claims handling bias based on Plaintiffs’ ethnicity, improper claims handling,
medical issues for certain individuals created by defendants’ conduct, the proper parties
to the insurance contract, [and] representations made at the time the policy was
procured.” It explained: “If Plaintiffs are no longer making any of the various
contentions set forth in the specially prepared interrogatories, a simple answer of ‘no’ is
required and the three questions that follow would be inapplicable. However, if Plaintiffs
continue to make these contentions, then the interrogatories will ‘garner information to
assist [our] clients in this matter’ and defendant is entitled to know what facts,
documents, and persons Plaintiffs claim support these various contentions.” Plaintiffs did
not respond to Mid-Century’s letter.
       Given plaintiffs’ 102-paragraph first amended complaint pleading eight causes of
action, with damage allegedly suffered not only by the two named plaintiffs but also by
their nonparty mother and son, we cannot conclude the trial court abused its discretion by
concluding that plaintiffs’ conclusory ultimatum did not constitute a reasonable and good
faith attempt to resolve their issues out of court. When writing to Mid-Century, plaintiffs
did not identify any particular interrogatories or groups of interrogatories that they
believed were inappropriate, redundant, abusive, or otherwise not meant to “garner
information to assist” Mid-Century in responding to plaintiffs’ action. Plaintiffs simply
labeled the entire sets oppressive and unreasonable based upon the number of
interrogatories, and demanded that Mid-Century withdraw them. After Mid-Century’s
prompt response attempting to explain why it had propounded such a large number of
interrogatories, plaintiffs failed to refine or further explain their concerns.
       “A reasonable and good faith attempt at informal resolution” “requires that
counsel attempt to talk the matter over, compare their views, consult, and deliberate.”
(Townsend v. Superior Court (1998) 61 Cal. App. 4th 1431, 1439.) For all of these
reasons, the trial court did not abuse its discretion by concluding plaintiffs were required
to make a greater effort at informal resolution.


                                              31
              (2)     Lack of good cause for protective order
       After reviewing Mid-Century’s special interrogatories in light of the first amended
complaint, we conclude the trial court did not abuse its discretion by finding that
plaintiffs had failed to demonstrate good cause for a protective order. Many of the
interrogatories propounded to Gegouie Pogossian were identical to those propounded to
Simon Pogossian. For example, interrogatories 1 through 8 were identical for each, as
were interrogatories 20 for Simon Pogossian and 9 for Gegouie Pogossian, 48 for Simon
Pogossian and 10 for Gegouie Pogossian, 53 through 64 for Simon Pogossian and 11
through 22 for Gegouie Pogossian, 73 through 76 for Simon Pogossian and 25 through 28
for Gegouie Pogossian, 78 through 89 for Simon Pogossian and 65 through 75 for
Gegouie Pogossian, 92 through 94 for Simon Pogossian and 77 through 79 for Gegouie
Pogossian, 105 through 109 for Simon Pogossian and 80 through 84 for Gegouie
Pogossian, 114 through 125 for Simon Pogossian and 89 through 101 for Gegouie
Pogossian, and 126 through 142 for Simon Pogossian and 106 through 122 for Gegouie
Pogossian. The burden upon each plaintiff and their attorney was thus not as great as the
sheer number of special interrogatories might suggest, because the responses to the
identical interrogatories to each plaintiff were likely to share strong similarities, or,
perhaps, be identical.
       Furthermore, as Mid-Century and the trial court noted, most of the interrogatories
were contention interrogatories addressing specific allegations in the lengthy operative
complaint and seeking information expressly permitted by the discovery statutes: “An
interrogatory may relate to whether another party is making a certain contention, or to the
facts, witnesses, and writings on which a contention is based.” (§ 2030.010, subd. (b).)
As the trial court also observed, the number of interrogatories “flows from the complexity
of the pleading at issue and the number of claims and parties.”
       Plaintiffs did not simply allege breach of contract and breach of implied covenant
claims based upon Mid-Century’s failure to pay their claim. They instead named both
Mid-Century and Farmers Group Inc. as defendants. They alleged that both defendants
issued the policy; misrepresented their intent to pay covered losses for ash and soot from
                                             32
a wildfire and other matters; concealed their intent not to pay for covered losses and other
matters; inadequately investigated their claim; and improperly denied their claim
pursuant to “a plan to deny all claims such as Plaintiffs[’],” based upon “a list of
attorneys and insureds whose claims they had predetermined were ‘suspect’ and would
not pay” because the attorneys and insureds had “‘foreign’ surnames, predominantly of
Armenian derivation.” Plaintiffs also alleged that residents of their home not named as
parties became ill as a result of the soot, ash, and odor that permeated plaintiffs’ home.
They alleged eight causes of action, including violations of the Unruh Act and Business
and Professions Code section 17200. The number of special interrogatories was
proportional to the number and complexity of plaintiffs’ theories of Mid-Century’s
wrongdoing and the length of the operative pleading.
       In addition, as Mid-Century asserted, most of the special interrogatories to each
plaintiff fell into groups of three or four asking whether a specific contention was made,
and if so, seeking the facts supporting that contention, plus identification of supporting
witnesses and documents. For example, interrogatory No. 57 to Simon Pogossian stated,
“Do YOU contend that the SUBJECT PROPERTY sustained covered direct physical loss
on or about August 26, 2009, as alleged in ¶26 of YOUR COMPLAINT?” Interrogatory
No. 58 to Simon Pogossian stated, “If YOU contend that the SUBJECT PROPERTY
sustained covered direct physical loss on or about August 26, 2009, please state all facts
upon which YOU base YOUR contention.” Interrogatory No. 59 to Simon Pogossian
stated, “If YOU contend that the SUBJECT PROPERTY sustained covered direct
physical loss on or about August 26, 2009, then IDENTIFY all PERSONS with
knowledge of the facts upon which YOU base YOUR contention.” Interrogatory No. 60
to Simon Pogossian stated, ““If YOU contend that the SUBJECT PROPERTY sustained
covered direct physical loss on or about August 26, 2009, then IDENTIFY all
DOCUMENTS that support YOUR contention.” Thus, the number of topics addressed
by the special interrogatories was less than the number of interrogatories, and if plaintiffs
did not make a particular contention addressed by the first part of each such set of


                                             33
interrogatories, they did not have to respond to the other two or three interrogatories in
the same group seeking supporting facts and identification of witnesses and documents.
       Plaintiffs argue, as they did in the trial court, that the section 2030.050 supporting
declarations by defense counsel accompanying Mid-Century’s special interrogatories
were deficient because they “failed to state any reasons why the factors [in section
2030.050] relied upon were applicable to this lawsuit.” The declarations accurately
stated that the operative complaint presented “extensive factual and legal issues.” The
trial court’s implicit conclusion that the special interrogatories were an expedient method
of obtaining the information was not arbitrary, capricious, or patently absurd.
       For all of these reasons, the trial court did not abuse its discretion in finding that
plaintiffs had failed to show good cause for a protective order.
3.     Propriety of granting motions to compel responses to special interrogatories
and further responses to requests for production
       In December of 2011 and January of 2012, Mid-Century filed seven motions to
compel responses and further responses to discovery, and to deem matters admitted, all
with requests for monetary sanctions. On March 19, 2012, the trial court granted the
motions, in whole or in part, and awarded monetary sanctions against plaintiffs and their
attorneys. Only the following three motions are at issue on appeal: motions to compel
Simon Pogossian and Gegouie Pogossian to provide further responses to requests for
production of documents, and a motion to compel Gegouie Pogossian to provide
responses without objections to the special interrogatories addressed in the preceding
section of this opinion.
              a.     Motion to compel Gegouie Pogossian to respond without
objections to special interrogatories
       In its motion seeking responses without objections by Gegouie Pogossian to
special interrogatories, the declaration of counsel for Mid-Century and an attached copy
of Gegouie Pogossian’s responses established that these responses were neither signed by
counsel nor verified by Gegouie Pogossian. Her responses were served on October 3,


                                              34
2011, prior to the hearing on plaintiffs’ motion for a protective order, but no additional
responses were served after the trial court denied the protective order.
       Mid-Century argued that the responses were ineffective because they were not
entirely objections, yet were not verified, and because plaintiffs’ counsel did not sign
them. Mid-Century further argued that Gegouie Pogossian waived all objections by
failing to serve effective responses and asked the court to order her to respond without
objections.
       In opposition to the motion, plaintiffs’ attorney filed a declaration stating that her
assistant had inadvertently uploaded to the CaseHomePage Web site an unsigned,
unverified copy of Gegouie Pogossian’s responses. Counsel attached a signed and
verified copy of the responses to her declaration. Plaintiffs argued that Mid-Century had
made an inadequate attempt to meet and confer, and sought sanctions for having to
oppose the motion.
       The trial court granted the motion and ordered Gegouie Pogossian to provide
verified responses without objections. Its minute order explained: “Unverified responses
are no responses unless the response is entirely objections (which is almost always bad
practice). The October 3, 2011, responses at issue here were unverified when the motion
was brought. While advance consultation before a motion is brought for lack of
verification (or lack of any objections or other form of response) is professionally proper,
it is not required. (In fact, an effort at advance notice was provided on December 9,
2011.) The Court on November 1, 2011, denied plaintiffs’ motion for a protective order
which would have relieved them of the obligation to respond to these interrogatories (to
which the October 3 version of a purported response had already been supplied) and
ordered plaintiffs to respond by December 1, 2011. No further responses, verified or
otherwise were provided, and no new objections were tendered by counsel by the court-
set deadline.”
       The court continued: “Plaintiffs’ counsel in response has now pled clerical error
by her assistant and belatedly proffered signed and verified versions of the October 3,
2011, response, but no response specific to this Court’s November 1, 2011, order. When
                                            35
presented on October 3, 2011, as unsigned objections, the objections were not effective.
When given a chance to comply with the Court’s November 1, 2011, order by providing
new and complete initial responses on the extended, court-ordered due date of
December 1, 2011, plaintiffs did nothing in response, either to restate objections with an
attorney signature or to provide adequate responses. The Court has reviewed the
October 3, 2011, objections and finds them boiler-plate and without merit and denies the
request in the opposition to this motion to accept the untimely proffer of the attorney
signature to the October 3, 2011 [responses] as effective to preserve those responses. [¶]
Accordingly, the time to object to these interrogatories has expired without any proper
objections having been made, and plaintiff is now ordered to provide verified responses
without objection by March 29, 2012.”
       Plaintiff Gegouie Pogossian contends that the trial court “abused its discretion in
granting the motions [sic] to compel further [sic] responses to special interrogatories”
because it “completely ignored valid case law that holds objections are proper despite the
lack of a verification for any substantive responses served with the objections.”
              (1)    Pertinent legal principles
       Section 2030.250, subdivision (a) provides, “The party to whom the
interrogatories are directed shall sign the response under oath unless the response
contains only objections.” Section 2030.250, subdivision (c) requires the attorney for the
responding party to “sign any responses that contain an objection.” Unsworn responses
“are tantamount to no responses at all.” (Zorro Inv. Co. v. Great Pacific Securities Corp.
(1977) 69 Cal. App. 3d 907, 914.)
       Failure to serve a timely response to interrogatories results in a waiver of “any
objection to the interrogatories, including one based on privilege or on the protection for
work product.” (§ 2030.290, subd. (a).) The propounding party may move for an order
compelling responses. (Id., subd. (b).)
              (2)    The trial court did not abuse its discretion
       The sole basis upon which plaintiff challenges the trial court’s ruling on the
motion to compel responses to the special interrogatories ignores the court’s actual
                                           36
explanation for its ruling. Plaintiff’s October 3, 2011 responses were ineffective not just
because they were unverified, but also because they had not been signed by counsel. The
verification was required because plaintiff provided a substantive response to
interrogatories 80 through 92. Counsel’s signature was required because her responses
principally consisted of objections. As the trial court noted, plaintiff had a second chance
to serve signed and verified responses after the court established a new deadline when it
denied the motion for a protective order, but plaintiff did not take advantage of that
opportunity. Under these facts, the court did not abuse its discretion by granting the
motion and compelling plaintiff to respond to the interrogatories without objections.
              b.     Motions to compel further responses to requests for production
       Mid-Century’s separate motions to compel each plaintiff to provide further
responses to its requests for production of documents were substantially the same. In
pertinent part, the motions argued that most of the responses were inadequate and
improper because they simply stated objections and the following: “See documents
produced in response to Clark Seif Clark Inc.’s Request for Identification and Production
served September 12, 2011.” Clark Seif Clark was represented by a different law firm
and, according to the motions, specified different categories of documents in their
requests for production. Mid-Century argued that plaintiffs must produce the responsive
documents, labeled and organized to correspond to the categories Mid-Century requested.
       In opposition to the motions, plaintiffs argued all nonprivileged documents had
previously been uploaded to CaseHomePage and served on all parties in response to
Clark Seif Clark’s request for identification and production. Plaintiffs further argued that
defense counsel’s lengthy, detailed letter was an insufficient attempt to meet and confer
because “[o]ne letter by defense counsel . . . does not constitute a proper meet and
confer.” Plaintiffs also sought sanctions for having to respond to the motions.
       The court granted the motions with respect to each plaintiff. The court’s minute
order explained that the objections asserted to almost all of the requests were “boiler-
plate.” The court continued: “This is not good-faith compliance with discovery by
plaintiffs or their counsel. [¶] Accordingly, further responses without the assertion of
                                            37
these objections are ordered by March 29, 2012, with any associated additional
documents not already produced and associated privilege log produced by the same
deadline. The response needs to identify by Bates number the documents previously
produced which respond to each specific demand or else the originals of the responsive
documents need to be produced for inspection in the form in which they are routinely
kept.”
         Plaintiffs contend that the trial court abused its discretion by ordering them to
“identify documents that had previously been produced by Bates numbers, and specify
which demand each document corresponded to.” They argue they had previously
“produced all responsive documents in the manner in which they kept them, and even
attached labels to each category of document, i.e., correspondence, damages, etc., so that
they could be easily identified. None of the documents previously produced by
[plaintiffs] were Bates numbered, thus it was impossible for [plaintiffs] to comply with
the Trial Court’s Order to identify said documents by Bates number. The Trial Court
exceeded its jurisdiction when it ordered [plaintiffs] to do more than the code requires.”
                (1)    Pertinent legal principles
         Section 2031.210, subdivision (a) provides: “The party to whom a demand for
inspection, copying, testing, or sampling has been directed shall respond separately to
each item or category of item by any of the following: [¶] (1) A statement that the party
will comply with the particular demand for inspection, copying, testing, or sampling by
the date set for the inspection, copying, testing, or sampling pursuant to paragraph (2) of
subdivision (c) of Section 2031.030 and any related activities. [¶] (2) A representation
that the party lacks the ability to comply with the demand for inspection, copying, testing,
or sampling of a particular item or category of item. [¶] (3) An objection to the
particular demand for inspection, copying, testing, or sampling.” Responsive documents
are to be produced on the date specified in the demand either as they are kept in the usual
course of business or organized and labeled to correspond with the categories in the
demand. (§ 2031.280, subds. (a), (b).)


                                               38
       The demanding party may move for an order compelling further responses if it
considers a statement of compliance with any demand to be incomplete, an objection in
any response to be too general or without merit, or a representation of inability to comply
to be inadequate, incomplete, or evasive. (§ 2031.310, subd. (a)(1)–(3).)
              (2)    The trial court did not abuse its discretion
       Plaintiffs’ repeated directions in their responses to Mid-Century’s requests for
production to “See documents produced in response to Clark Seif Clark Inc’s Request for
Identification and Production served September 12, 2011” were neither a statement that
plaintiffs would comply with the demand nor a representation that they lacked the ability
to comply with the demand. Moreover, plaintiffs apparently did not produce responsive
documents for inspection, copying, etc. as required by the requests. They therefore had
not properly responded to or complied with the requests for production.
       Plaintiffs’ sole argument on appeal ignores the court’s actual ruling, which
permitted plaintiffs to either “identify by Bates number the documents previously
produced which respond to each specific demand or else the originals of the responsive
documents need to be produced for inspection in the form in which they are routinely
kept.” (Italics added.) The court did not require plaintiffs to identify the responsive
documents by Bates stamp numbers, but merely permitted them to do so as an alternative
to complying with the request for production as required by section 2031.280,
subdivisions (a) and (b). The court did not abuse its discretion by granting plaintiffs a
potentially less burdensome alternative.
4.     Propriety of trial court’s order granting Mid-Century’s motion for
terminating sanctions
       a.     Conduct after court’s first orders compelling responses and further
responses
       Plaintiffs did not provide Mid-Century with responses or further responses as
ordered by the trial court on March 19, 2012. On November 15, 2012, plaintiffs entered
into a stipulation with Mid-Century acknowledging they had not complied with the
court’s orders, and agreeing to provide responses without objections and in accordance
                                            39
with the court’s March 19, 2012 rulings by noon on November 21, 2012, for special
interrogatories and form interrogatory No. 17.1, and by the close of business on
December 19, 2012, for requests for production of documents and form interrogatory
No. 50.1. The trial court signed an order reflecting the terms of the stipulation.
       Plaintiffs provided further responses in late November and early December of
2012, but Mid-Century found them inadequate. For example, each plaintiff’s responses
to request for production lumped numerous categories together and continued to refer to
documents produced for Clark Seif Clark, vaguely describing the nature of some, e.g.,
“photos taken by Defendants and CSC.” Mid-Century attempted to meet and confer with
plaintiffs, but plaintiffs did not respond.
       b.     Second round of motions to compel
       Mid-Century filed motions to compel further responses by each plaintiff to
requests for production and special interrogatories and further responses to form
interrogatory No. 17.1 by Simon Pogossian, a total of five motions. Plaintiffs opposed
the motions, but the court struck the oppositions to the motions pertaining to the special
interrogatories and form interrogatory on the ground they were untimely filed and served.
       On March 18, 2013, the court granted all five motions, ordered plaintiffs to serve
further responses by March 30, 2013, and also to file their supplemental responses with
the court. It also imposed monetary sanctions against plaintiffs and their attorney. With
respect to the requests for production, the court noted it had previously expressly
overruled plaintiffs’ attorney-client and work product privilege objections, explained that
medical records of plaintiff and her son and mother “remain relevant to the issues pled
and warned plaintiffs “responsive documents are to be produced or the plaintiff’s
damages proof of physical and emotional distress damages will be precluded at time of
trial.” With respect to the special interrogatories, the trial court noted plaintiffs had
waived their work product and attorney-client privilege objections.
       Plaintiffs did not serve or file any further responses, pay the sanctions, or
communicate with Mid-Century’s attorneys.


                                              40
       c.     Motion for terminating sanctions for noncompliance with court’s
second order compelling further responses
       On April 5, 2013, Mid-Century filed a motion for terminating sanctions or, in the
alternative, for issue or evidentiary sanctions. Plaintiffs filed no opposition to the motion.
       At the April 30, 2013 hearing on the motion, plaintiffs’ counsel asserted she was
unaware of the motion until the prior afternoon. She suggested that her assistant may not
have docketed and printed the motion, but she had not yet spoken to the assistant. She
asked for “at least a few days to make the appropriate 473 application” based upon
surprise, but said that if the court would not allow her that, she would submit on the
tentative ruling.
       Mid-Century’s counsel informed the court that on April 5, 2013, the motion had
been served by uploading it to CaseHomePage and taping it to the door of plaintiffs’
attorney’s office. The court noted that the motion had two proofs of service, with one
reflecting personal delivery. Plaintiffs’ attorney informed the court that only one
assistant was in her office on April 5, 2013, and the office door was locked. The court
concluded that the motion was properly served and declined to postpone the hearing. It
stated, “In inviting argument today, the court is simply trying to show respect in allowing
the maximum due process possible. But there should have been written opposition
timely.” The court adopted the tentative ruling and granted the motion.
       The court’s minute order set forth the following explanation of the ruling: “The
two named plaintiffs filed this case October 20, 2010. In March of 2011, it was first set
for trial on February 6, 2012. On November 1, 2011, the Court heard cross-motions by
plaintiffs for a protective order limiting discovery and from defendant for a trial
continuance so that needed discovery could be obtained; all of plaintiffs’ motions to
avoid providing discovery were denied and the defense motion for a trial continuance
was granted with a new trial date of June 4, 2012, set. On January 9, 2012, in response to
a request by defendant for a trial continuance so it could get a ruling on its motion to
compel plaintiffs to provide further discovery responses, the trial date of June 4, 2012,
was vacated. On November 2, 2012, trial of [plaintiffs’] case was set for March 18,
                                         41
2013. At the joint request of the parties by written stipulation that trial date was further
continued to April 9, 2013. On February 13, 2013, at a motion hearing on a summary
adjudication hearing involving the Jangozian co-plaintiffs, the Poggosian’s [sic] April 9
trial date was vacated. On March 20, 2013, the current trial date of June 3, 2013 was set.
[¶] The above summary shows that this case has been pending a long time and that
problems with getting responses from plaintiff have been a major reason why the trial has
been continued multiple times from its original date, which was over 14 months ago to
the current trial date, which is less than five weeks away.”
       The court continued: “The instant motion shows (a) that defendant first sought the
discovery at issue over 21 months ago, (b) that defendant obtained a court order on
March 19, 2012, to provide further responses, (c) that a follow-up motion to compel
adequate responses to the same demands was heard and granted on March 18, 2013, with
a compliance date of March 30, 2013, and (d) that nothing has been proffered as of the
motion’s filing date (April 5, 2013) as attempted compliance with the Court’s order. No
opposition had been filed, on time (i.e. by April 17, 2013) or otherwise. A review of the
electronic service records for this case on the court-approved electronic service provider
(CaseHomePage)’s webpage shows no attempt to serve further responses and no
purported service of any Opposition to this motion.
       “The discovery at issue touches on plaintiffs’ claims for damages as well as their
basis for asserting that defendants have liability. As is obvious by 66 separate topics on
which moving party seeks issue sanctions and the 41 separate topics on which moving
party seeks evidentiary sanctions, the practical effect of granting the ‘alternative’ remedy
of issue and/or evidentiary sanctions is to put plaintiffs’ case in the same terminal
condition as would happen if terminating sanctions were granted straight up, as sought in
the motion papers. Mindful of plaintiffs’ continuing failure to attend to their basic duties
as litigants, the imminence of the much continued trial date, the failure to provide any
account (plausible or otherwise) for the failure to supply the court-ordered discovery and
failure to even try to oppose the motion, the Court determines in the exercise of its
discretion that the requested remedy of terminating sanctions is appropriate. Since
                                            42
terminating sanctions are being imposed, the Court sees no need to add monetary
sanctions for the cost of bringing the motion to the tab. Finality of case closure is a
sufficient response to the problem presented.”
       Plaintiffs did not file a motion seeking relief pursuant to section 473,
subdivision (b). The court later entered judgment against plaintiffs.
       Plaintiffs contend the trial court abused its discretion by granting terminating
sanctions. They argue Mid-Century’s motion was filed after the March 18, 2013
discovery cutoff, the trial court should have granted a short continuance of the motion
pursuant to section 473, and the order granting terminating sanctions placed Mid-Century
“in a far better position than it would have been had the ‘discovery been provided and
been favorable.’”
       d.     Pertinent legal principles
       Section 2023.030 authorizes a range of penalties, including terminating sanctions,
for misuse of the discovery process. Misuses of the discovery process include “[f]ailing
to respond or to submit to an authorized method of discovery”; “[m]aking, without
substantial justification, an unmeritorious objection to discovery”; “[m]aking an evasive
response to discovery”; and “[d]isobeying a court order to provide discovery.”
(§ 2023.010, ¶¶ (d)–(g).) The trial court may order a terminating sanction for discovery
abuse “after considering the totality of the circumstances: [the] conduct of the party to
determine if the actions were willful; the detriment to the propounding party; and the
number of formal and informal attempts to obtain the discovery.” (Lang v. Hochman
(2000) 77 Cal. App. 4th 1225, 1246 (Lang).) An order imposing “terminating sanctions
should not be made lightly. But where a violation is willful, preceded by a history of
abuse, and the evidence shows that less severe sanctions would not produce compliance
with the discovery rules, the trial court is justified in imposing the ultimate sanction.”
(Mileikowsky v. Tenet Healthsystem (2005) 128 Cal. App. 4th 262, 279–280.)
       The trial court has broad discretion to impose discovery sanctions, including
terminating sanctions, and may be reversed “‘only for manifest abuse exceeding the
bounds of reason.’” (Lang, supra, 77 Cal.App.4th at p. 1244.)
                                          43
       e.     The trial court did not abuse its discretion
       As recounted herein and in the trial court’s minute order, Mid-Century
propounded discovery to plaintiffs in August of 2011. Their responses to that discovery
led Mid-Century to file motions to compel responses and further responses, which led to
the trial court’s original orders to provide responses and further responses by March 29,
2012. The court also imposed monetary sanctions against plaintiffs and their attorney in
the amount of $6,500.
       Plaintiffs disobeyed the court’s order and did not provide responses and further
responses until late November and early December 2012. Moreover, their responses did
not completely comply with the trial court’s prior orders. For example, plaintiffs did not
produce the documents responsive to Mid-Century’s requests for production or indicate
by Bates stamp numbers which previously produced documents were responsive to each
request. They instead continued to refer to documents produced for Clark Seif Clark.
Plaintiffs had been ordered to respond to special interrogatories without objections, but
continued to assert objections. They also lumped a number of requests and
interrogatories together with a single response. Plaintiffs did not respond to Mid-
Century’s meet and confer efforts.
       Upon motions to compel further responses, the trial court ordered plaintiffs to
serve further responses by March 30, 2013, and also file their responses with the court.
The court imposed monetary sanctions of $11,355 against plaintiffs and their attorney
and warned plaintiffs of evidence or issue sanctions if they did not comply.
       In disobedience of the trial court’s second order and disregard of its warnings,
plaintiffs failed to serve or file any further responses. They did not oppose the motion for
terminating sanctions and at no time, either at the hearing or in a subsequent motion for
relief pursuant to section 473, explained their failure to serve and file any further
discovery responses.
       Given plaintiffs’ disregard for the trial court’s orders, with respect to both the time
of compliance and the contents of the responses, plaintiffs’ repeated failures to meet and
confer with Mid-Century, and their failure, when faced with terminating sanctions, even
                                            44
to attempt to justify their disregard of the trial court’s most recent order for further
responses, we cannot conclude that the trial court abused its discretion by granting
terminations sanctions. As stated in Laguna Auto Body v. Farmers Ins. Exchange (1991)
231 Cal. App. 3d 481 (disapproved on another ground in Garcia v. McCutchen (1997) 16
Cal. 4th 469, 478, fn. 4): “Here, the justification for imposing discovery sanctions was
based upon not one, but a multitude of violations. Where, as here, the record is replete
with instances of delay and failure to comply with a court order, dismissal may be proper.
Moreover, appellants had ample opportunity to present their arguments and excuses to
the trial court. Instead, they failed to file opposition to . . . the dismissal motion, leading
the trial court and us to presume they had no meritorious arguments.” (Laguna Auto
Body, supra, 231 Cal.App.3d at p. 489.)
         The trial court was not required to adopt evidence or issue sanctions or again
resort to monetary sanctions, which apparently had not been successful in securing
plaintiffs’ compliance with the discovery statutes and trial court’s orders. “‘[T]he
question before this court is not whether the trial court should have imposed a lesser
sanction; rather, the question is whether the trial court abused its discretion by imposing
the sanction it chose.’” (Collisson & Kaplan v. Hartunian (1994) 21 Cal. App. 4th 1611,
1620.)
         Plaintiffs claim that terminating sanctions were improper because they put Mid-
Century in a better position than if plaintiffs had responded to discovery. That could be
said whenever terminating sanctions are awarded because terminating sanctions save the
prevailing party the burden and expense of a trial. Yet terminating sanctions are
expressly authorized by section 2023.030, subdivision (d). The case upon which
plaintiffs rely, Deyo v. Kilbourne (1978) 84 Cal. App. 3d 771, 793, expressly recognized
that “there is no question that a court is empowered to apply the ultimate sanction against
a litigant who persists in the outright refusal to comply with his discovery obligations.”
         Plaintiffs did not raise below their contention that the motion for terminating
sanctions violated the discovery cutoff. They thus forfeited this argument on appeal.


                                               45
(Natkin v. California Unemployment Ins. Appeals Bd. (2013) 219 Cal. App. 4th 997,
1011.)
         Finally, we reject plaintiffs’ contention that the trial court abused its discretion by
failing to continue the motion. Plaintiffs argue that the motion for terminating sanctions
was unsigned and the court allowed defense counsel to sign it. In the trial court, counsel
for plaintiffs argued that a continuance would constitute “the same courtesy” the court
had shown counsel for Mid-Century.
         The court responded: “Well, most of the paperwork was signed. But the notice of
motion and motion with attached memorandum of points and authorities was signed at
the end of the memorandum of points and authorities, but the signature about the third
page in from the front of what was the wrap-up of stating the motion per se had not been
signed. [¶] The court followed the procedures contemplated by the Legislature in
adopting CCP section 128.7 (a) that provides ‘An unsigned paper shall be stricken unless
omission of the signature is corrected promptly after being called to the attention of the
attorney or party.’ [¶] And that’s what Miss Forman did when it was called to her
attention yesterday here in court.” Plaintiffs never claimed their failure to oppose the
motion was somehow linked to a missing signature.
         Plaintiffs also argue that the denial of a continuance was an abuse of discretion
because taping the motion to the door of her office was improper personal service.
Plaintiffs, however, did not and do not challenge the propriety of the electronic service of
the motion. Indeed, they repeatedly served documents electronically, apparently pursuant
to a case management order, and the trial court found that the motion was properly
served.3 We find no error in that conclusion.


         3
         The parties routinely served motions and other documents electronically,
apparently pursuant to the trial court’s order. Plaintiffs’ proofs of service for their
motions, demurrers, oppositions, and discovery responses all reflect their use of
electronic service and include the following language: “pursuant to the Court’s
Electronic Case Management Order, I instituted service of the foregoing document(s) . . .
on the interested parties by submitt[ing] an electronic version of the document(s) via file
transfer protocol (FTP) to CaseHomePage through the upload feature at
                                             46
       Most significant, plaintiffs made neither a written motion for relief under section
473, subdivision (b), nor a sufficient showing to support such relief. In pertinent part,
section 473, subdivision (b) provides: “The court may, upon any terms as may be just,
relieve a party or his or her legal representative from a judgment, dismissal, order, or
other proceeding taken against him or her through his or her mistake, inadvertence,
surprise, or excusable neglect. Application for this relief shall be accompanied by a copy
of the answer or other pleading proposed to be filed therein, otherwise the application
shall not be granted, and shall be made within a reasonable time, in no case exceeding six
months, after the judgment, dismissal, order, or proceeding was taken. . . .
Notwithstanding any other requirements of this section, the court shall, whenever an
application for relief is made no more than six months after entry of judgment, is in
proper form, and is accompanied by an attorney’s sworn affidavit attesting to his or her
mistake, inadvertence, surprise, or neglect, vacate any (1) resulting default entered by the
clerk against his or her client, and which will result in entry of a default judgment, or
(2) resulting default judgment or dismissal entered against his or her client, unless the
court finds that the default or dismissal was not in fact caused by the attorney’s mistake,
inadvertence, surprise, or neglect.”
       Plaintiffs argue on appeal that they were entitled to relief under either the
discretionary or mandatory provisions of the statute. The mandatory provision requires
“an attorney’s sworn affidavit attesting to his or her mistake, inadvertence, surprise, or
neglect,” which plaintiffs’ attorney never provided. The discretionary provision requires
a showing of mistake, inadvertence, surprise, or excusable neglect and provision of “a
copy of the answer or other pleading proposed to be filed.” Neither plaintiffs nor their
attorney provided a declaration or testimony establishing that their failure to file an
opposition to the motion stemmed from mistake, inadvertence, surprise, or excusable
neglect. While plaintiffs’ attorney argued that she was surprised by the motion for


www.casehomepage.com and therefore I have served the document(s) in compliance with
and as provided for in the Electronic Case Management Order.”
                                             47
terminating sanctions and suggested without knowing that her staff must be at fault, she
provided no evidence on this point. More important, plaintiffs did not make any claim,
let alone provide any evidence, demonstrating that their disobedience to the court’s order
to serve and file further discovery responses by March 30, 2013, was caused by mistake,
inadvertence, surprise, or neglect, excusable or not. Nor did plaintiffs provide a copy of
either their outstanding discovery responses or their proposed opposition to the motion
for terminating sanctions. Even if plaintiffs did not have time to prepare, file, and serve a
written section 473, subdivision (b) motion with supporting documents in time for the
date of the hearing on the motion for terminating sanctions, they were free to file such a
motion thereafter, but did not do so.
       Finally, we note that plaintiffs cannot demonstrate prejudice from the trial court’s
failure to grant a continuance because they cannot show they would have prevailed either
in making a motion for relief under section 473, subdivision (b) or opposing the motion
for terminating sanctions if they were allowed to file written opposition to it. We cannot
speculate upon the possible contents of such motion or opposition.
       For all of these reasons, we conclude the trial court did not abuse its discretion by
granting Mid-Century’s motion for terminating sanctions.
5.     Propriety of partially denying plaintiffs’ motion to tax costs
       Mid-Century filed a memorandum of costs, seeking a total of $23,110.78,
including $11,355 in unpaid sanctions that the trial court awarded on March 18, 2013, in
ruling upon the motions to compel further discovery responses. Plaintiffs filed a motion
to tax costs, seeking to eliminate these sanctions, numerous filing fees, the costs of
videotaping the Pogossians’ depositions and Armenian interpreters for those depositions,
and other costs.
       In its opposition to the motion to tax costs, Mid-Century withdrew its claim for
certain costs, including the unpaid sanctions, $590 in filing fees, and the cost of service of
process on various news agencies.
       In their reply to Mid-Century’s opposition and at the hearing on the motion,
plaintiffs argued that the entire cost memorandum should be struck because counsel had
                                             48
verified that the costs claimed were correct, yet Mid-Century had admitted in its
opposition that certain items were incorrectly included. Plaintiffs also argued at the
hearing that the filing fees for five motions to compel further responses included on the
memorandum of costs were improper because those fees were included in the sanctions
that the court awarded when it granted those motions. Mid-Century was uncertain
whether the sanctions award included the filing fees, but agreed to concede to taxing
$200 for the amount of such fees. With respect to why it included the sanctions on the
cost memorandum, Mid-Century explained it had found no case law “one way or the
other whether or not it could be included in the cost bill. [¶] Our goal was to put all of
the costs that were owed into one judgment.”
       The trial court explained that sanctions could be collected as if the order awarding
them were a judgment. It denied plaintiffs’ motion with respect to deposition-related and
service of process costs, but eliminated the sanctions, $200 in filing fees awarded as
sanctions, and $220 in filing fees for motions or stipulations filed jointly by Farmers
Group and Mid-Century because the dismissal of Farmers Group included a waiver of
costs. The court thus allowed a total of $10,544.22 in costs.
       Plaintiffs contend that the trial court erred by denying their motion to tax costs
with respect to three categories of costs: filing fees for two separate summary
adjudication motions and charges pertaining to the videotaping of, and Armenian
interpretation for, the Pogossians’ depositions. They also contend that the trial court
abused its discretion by failing to strike the entire memorandum of costs because it “was
patently false,” in that it included filing fees incurred by Farmers Group and sanctions
that the court had awarded against plaintiffs.
a.     Filing fee for summary adjudication motions
       Mid-Century apparently filed separate motions for summary adjudication of
issues. Neither motion is in the appellate record, but the declaration of defense counsel in
opposition to the motion to tax costs stated that the “first [m]otion . . . tested only
Plaintiffs’ claim for breach of insurance contract,” while the order on the second motion,


                                              49
which the court granted, reveals that it addressed the merits of the intentional infliction of
emotional distress and Unruh Act causes of action.
       In its tentative ruling on plaintiffs’ motion to tax costs, which it adopted after
hearing the motion, the court explained, “The Court also agrees with this defendant that
the use of multiple motions for summary adjudication was a reasonable and necessary
expense and a proper way to litigate the case.”
       As the trial court noted, filing fees for motions are a category of costs expressly
recoverable under section 1033.5, subdivision (a)(1). Section 437c does not prohibit, and
in fact expressly contemplates, multiple summary adjudication motions and separate
summary judgment and summary adjudication motions. (§ 437c, subd. (f)(2).)
Substantial evidence supports the trial court’s conclusion that the filing fees for both
motions were recoverable. The two motions apparently were based upon disparate
theories and supported by different evidence. The trial court could have reasonably
concluded that their separate filing was reasonably necessary to an efficient and concise
presentation of these disparate theories of summary adjudication. We conclude that the
court did not abuse its discretion.
b.     Costs of Armenian interpreters and videotaping for the Pogossians’
depositions
       Attached to Mid-Century’s opposition to the motion to tax costs was an e-mail
from plaintiffs’ counsel to Mid-Century’s counsel stating, in reference to the depositions
of the Jangozians and the Pogossians, “Also again they all need an Armenian interpreter
and I again request you confirm this.” The declaration of counsel for Mid-Century
recounts plaintiffs’ late cancellation of the deposition of Simon Pogossian on two
occasions and their late notice that no interpreter would be required for the deposition of
Gegouie Pogossian, which required Mid-Century to pay the interpreter service a fee of
$595 for the first two cancellations and $795 for the third.
       In its tentative ruling on plaintiffs’ motion to tax costs, the court explained:
“[T]he cost of videographers and Armenian language interpreters are legitimate[] and
allowable costs. So too is the cost of last-minute cancellation of an Armenian interpreter
                                             50
when the late notice was given by plaintiff (as here). Even if a witness is available in the
jurisdiction for trial, it is prudent to videotape a deposition so that the jury can observe
the demeanor at deposition of the witness, particularly if there is any recanting of prior
admissions at trial. Likewise, when a witness is reasonably perceived to have limited
English-language proficiency, the cost of the interpreter is a reasonable and necessary
incidental expense to the proper taking of a deposition so that the transcript and/or video
image could be admissible and useful at trial.”
       As the trial court noted, the costs of “taking . . . necessary depositions” are
expressly recoverable under section 1033.5, subdivision (a)(3). In light of plaintiffs’
demand for interpreters, as reflected in the e-mail from plaintiffs’ counsel attached to the
opposition to the motion to tax costs, plaintiffs’ attempt to tax the cost of the Armenian
interpreters is not persuasive.
c.     Failure to strike entire cost memorandum
       Plaintiffs cite no authority for their contention that the trial court abused its
discretion, i.e., acted arbitrarily, capriciously, or in a patently absurd manner, by taxing
the unrecoverable costs instead of striking the entire cost memorandum. Nor have
plaintiffs demonstrated that the trial court’s failure to strike the entire cost memorandum
resulted in a manifest miscarriage of justice. The mere existence of a motion to tax costs
contemplates that a prevailing party may seek costs that are unrecoverable and the trial
court may eliminate unrecoverable costs without striking the entire cost memorandum.




                                              51
                                     DISPOSITION
       With respect to B247864 (Jangozian plaintiffs), the summary judgment and the
order granting summary adjudication of the seventh cause of action are reversed; the
order granting summary adjudication of the first through sixth causes of action is
affirmed. The matter is remanded for further proceedings consistent with this opinion.
Each party is to bear its own costs on appeal (B247864).
       With respect to B250426 (Pogossian plaintiffs), the judgment is affirmed.
Respondent Mid-Century Insurance Company is awarded its costs on appeal (B250426).
       NOT TO BE PUBLISHED.
                                                 BENDIX, J.*
We concur:


       ROTHSCHILD, P. J.


       JOHNSON, J.




        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
                                            52